UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 26, 2014 j2 Global,Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 0-25965 (Commission File Number) 47-1053457 (IRS Employer Identification No.) 6922 Hollywood Blvd. Suite 500 Los Angeles, California90028 (Address of principal executive offices) (323)860-9200 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.02. TERMINATION OF A MATERIAL DEFINITIVE AGREEMENT On November 26, 2014, j2 Cloud Services, Inc. (“j2 Cloud”), a subsidiary of j2 Global, Inc. (the “Company”), and Union Bank, N.A. (“Union Bank”) mutually agreed to terminate that certain Credit Agreement dated January 5, 2009, by and between j2 Cloud and Union Bank (as amended, the “Credit Agreement”).The Credit Agreement provided for a $40 million revolving line of credit and had never been drawn upon. ITEM 8.01. OTHER EVENTS On December 2, 2014, Ziff Davis, LLC, an indirect subsidiary of the Company, issued a press release announcing that it had acquired Scene, LLC d/b/a Ookla.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit Number Description Press Release dated December 2, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. j2 Global, Inc. (Registrant) Date: December 2, 2014 By: /s/ Jeffrey D. Adelman Jeffrey D. Adelman Vice President,General Counsel and Secretary INDEX TO EXHIBITS Exhibit Number Description Press Release dated December 2, 2014.
